Cook, J.,
dissenting. I respectfully dissent from the majority’s decision. R.C. 3319.11(G)(7) does not mandate a court to order the board to re-employ a teacher when the court determines that the board has not complied with the evaluation procedures of R.C. 3319.111(A). Rather, R.C. 3319.11(G)(7) employs the discretionary language, “may order a board to reemploy a teacher.” Although the Farmer I court stated that pursuant to R.C. 3319.11(G)(7), “a court should order the board to reemploy the teacher” where the board failed to comply with the evaluation procedures of R.C. 3319.111(A), this court did not address this discretionary language of the statute in either Farmer I or Farmer II. Farmer v. Kelleys Island Bd. of Edn. (1994), 69 Ohio St.3d 156, 160, 630 N.E.2d 721, 724 (“Farmer 7”); Farmer v. Kelleys Island Bd. of Edn. (1994), 70 Ohio St.3d 1203, 638 N.E.2d 79 (“Farmer II ”).
In the present case, the trial court held that while the board failed to strictly comply with the evaluation procedures, the “underlying reasons for the original appellee board’s action to not re-employ- appellant were not based upon those evaluations. In fact, the evaluations by Dr. Self were the basis for his initial *74recommendation to the board to re-employ appellant. Therefore, the court concludes that to order the appellee board to re-employ appellant would be improper, inequitable, and unjust.” I would find that the trial court did not abuse its discretion in its decision.
Wright, J., concurs in the foregoing dissenting opinion.